Citation Nr: 1440854	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-47 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a urethrovaginal fistula.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2013.  A transcript of that hearing has been associated with the claims file.  The claim was remanded for additional development in December 2013.

During the pendency of this appeal, by a February 2013 rating decision, the RO granted the Veteran's claims for service connection for cystocele, perineum relaxation, and status post vaginal tear (previously claimed as dyspareunia) thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full, they are not in appellate status before the Board and need not be addressed further.

This claim was entirely processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The probative evidence of record does not reflect that the Veteran currently has, or has ever had, a diagnosis of urethrovaginal fistula.  


CONCLUSION OF LAW

The criteria are not met for service connection for urethrovaginal fistula.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a March 2009 letter sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, VA examinations, and statements and testimony from the Veteran.  

The December 2012 and January 2014 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented her current complaints, and rendered diagnoses and opinions consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claim in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Finally, the Veteran testified at a Board hearing in June 2013.  The hearing was adequate as the VLJ explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in December 2013 in order to obtain potentially relevant (i.e., overlooked) records and afford the Veteran a VA examination, thereby negating any prejudice. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The medical evidence of record, including the STRs private and VA medical records and the December 2012 and January 2014 VA examinations, reflects that Veteran does not have a current diagnosis of urethrovaginal fistula and has not been diagnosed with this condition at any time.  A June 2012 VA outpatient treatment report revealed the urethra was intact.  In an August 2012 VA outpatient treatment report, the Veteran underwent an operation with removal of the vaginal suture and pelvicol, at which time the urethra was found to be intact.  The December 2012 VA examination revealed no findings of a rectovaginal or urethrovaginal fistula.  In the January 2014 VA examination, the examiner found that the Veteran had no urethrovaginal fistula or residuals thereof.   

The Veteran testified in the June 2013 Travel Board hearing, that she had not received a diagnosis of urethrovaginal fistula but believed that, due to her symptoms of urinary incontinence, that she had the disability.  The VA examiner in January 2014 determined that the Veteran's stress urinary incontinence was incurred during the Veteran's military service.  However, the Board points out that the Veteran is already service connected for stress incontinence in conjunction with cystocele residuals.  Specifically, she is service connected for a cystocele, including stress incontinence, and in receipt of a 20 percent rating under Diagnostic Code 7512-7517 for urine leakage.  

With respect to the statements and testimony by the Veteran regarding her belief that she has urethrovaginal fistula or residual of such, she is competent to report lay observable current symptoms.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1313.  However, she is not competent to specify that she has a current urethrovaginal fistula disability or that symptoms of her urinary incontinence represent a current urethrovaginal fistula disability, as these would constitute medical conclusions which she is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Further, the Veteran's opinion is outweighed by that of the VA examiner in January 2014 that the Veteran has no urethrovaginal fistula or residuals thereof, given his medical expertise and training.

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of urethrovaginal fistula and has not been treated for a urethrovaginal fistula at any time during the pendency of her claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a urethrovaginal fistula, there can be no valid claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for urethrovaginal fistula, that doctrine is not applicable in the 


instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for a urethrovaginal fistula is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


